Case 5:19-cv-01310-MAD-ATB Document 29 Filed 05/27/20 Page 1of1

—

oy Hee 1316

~_OCLOCK___

komad, Clerk - Albany

 

       

 

 

 

 

‘PLETE THIS SECTION ON DELIVERY
™ Complete items 1, 2, and 3. A. Signature ns
@ Pri Agent
conwccnnemmcaioyn (|X RE C7 cad
= : te : Name) G. Date of Delivery
Soa | tee Fae
1. Article Addresged to: D, Is delivery across ciferant from iter 4? Ol Yes
John Hendasen if YES, enter delivery address below:  [] No
J00 X Couctlan d Lane
Archdale NC 2243

 

 

 

3. Service Type 1D Prionty Mail Express®
Te UT ITT RR ket—-tnnme eam oncl
oO O Rep: Mail

 

9590 9402 4799 8344 1770 23 () Gentiles Meal Frekicted Dek a tnccstunher
0 Collect on Delivery Merchandise
2. Article Number (Transfer from service Jabal) CO Collect on Delivery Restricted Delivery O Signature Confirmatian™

 

POL8 2290 OOOO 4135 Dez — iMatrecetedoeney Reset eivey
=: PS Form 3811, July 2015 PSN 7530-02-000-9083 Domestic Return Receipt

 

 
